      Case 1:19-cv-06704-PGG-RWL Document 47 Filed 12/17/19 Page 1 of 2




December 17, 2019

VIA ECF
Honorable Paul G. Gardephe
United States District Judge
United States District Court
Southern District of New York
40 Foley Square, Room 2204
New York, New York 10007

Re:    Alpha Capital Anstalt v. ShiftPixy, Inc., 19 cv. 6199 (PGG) (“Alpha Action”);
       Dominion Capital LLC v. ShiftPixy, Inc. 19-cv-6704 (Dominion Action); MEF I, LP v.
       ShiftPixy, Inc., 19-cv-8019 (MEF Action) (Letter Filed Separately in Each Related
       Case)

Dear Judge Gardephe:
We represent defendant ShiftPixy, Inc. (“ShiftPixy”) in the above-captioned related cases
pending before your Honor. I am writing to advise the Court of certain developments in light of
the status of these cases.
As the Court knows, the motion of plaintiff MEF I, LP for a preliminary injunction and for
appointment of a receiver is sub judice in the MEF Action. In the Alpha and Dominion Actions,
Magistrate Judge Lehrburger filed reports and recommendations to your Honor on plaintiffs’
summary judgment motions on November 22, 2019. No party filed objections to the reports and
recommendations. Yesterday, I received a letter to the Court from counsel for plaintiff in the
Alpha Action indicating, among other things, that Alpha plans to move for the assessment of
legal fees, and advising the Court of a briefing schedule. (Counsel raised the schedule with me
two weeks ago, and in view of the lapse of time in filing the motion, we may have some issues
with the briefing schedule agreed to then.) I am now writing specifically to advise the Court of
recent developments relating to ShiftPixy.
First, your Honor will recall that in connection with the MEF motion we filed a redacted copy of
ShiftPixy’s partial and unfiled Form 10-K for its fiscal year ending August 31, 2019. The 10-K
has now been filed with the Securities and Exchange Commission (on December 13, 2019), and
for the Court’s convenience we are filing a copy as an attachment (Attachment 1) to this letter.
ShiftPixy’s financial position is as I described it to the Court at the hearing on the MEF motion.
The 10-K generally depicts a company whose fortunes continue to improve.
      Case 1:19-cv-06704-PGG-RWL Document 47 Filed 12/17/19 Page 2 of 2

Honorable Paul G. Gardephe
United States District Judge
December 17, 2019
Page 2


Second, on December 12, 2019, ShiftPixy filed a report on Form 8-K with the Securities and
Exchange Commission in order to report a 1:40 reverse stock split authorized by its board of
directors and by a majority of its stockholders. The reverse stock split was effective with the
opening of the market yesterday, December 16, 2019. (See Attachment 2.)
Third, on December 6, 2019, ShiftPixy filed a report on Form 8-K with the Securities and
Exchange Commission in order to describe its entry into an agreement (styled an Exchange
Agreement) with one of the investors that holds the convertible notes that are at issue in these
related cases. This investor (CVI Investments, Inc.) holds the current largest principal position
in the notes at roughly $2.7 million. (For comparison sake, Alpha currently holds roughly $1.7
million of principal; Dominion holds roughly $1.5 million of principal; and MEF holds roughly
$700,00 of principal.) CVI is one the two investors in the notes that have not sued ShiftPixy. I
am attaching a copy of the Form 8-K relating to this transaction (Attachment 3). The transaction
is summarized in the 8-K, and the Exchange Agreement is attached to it as an Exhibit.
While we cannot provide any assurances to the Court as to the future course of these cases, we
have heard from Alpha’s and MEF’s counsel (though not from Dominion’s) that in view of the
transaction with CVI they wish to discuss whether the matters can be resolved. ShiftPixy, of
course, is prepared to engage in those discussions. I stand ready to answer any questions the
Court may have.
                                             Respectfully,


                                             Martin E. Karlinsky

MEK/ks
Attachments
cc:    Kenneth A. Zitter, Esq. (via ECF)
       Attorney for Plaintiff in the Alpha Action

       Peter R. Ginsberg, Esq. (via ECF)
       Attorney for Plaintiff in the Dominion Action

       Paul A. Rachmuth, Esq. (via ECF)
       Attorney for Plaintiff in in the MEF Action
